DETAILED ACTION
Status of the Claims
	Claims 1-4, 7-11, 14-15 and 22-24 are pending in the instant application. Claim 7 has been withdrawn based upon Restriction/Election. Claims 1-4, 8-11, 14-15 and 22-24 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 04/10/2014, the filing date of the US Provisional application No. 61/978,011. Applicant's claim for a priority date of 08/27/2013, the filing date of US Provisional Application No. 61/870,472, is acknowledged, however this Provisional does not disclose the claimed methods of reducing atmospheric ammonia. US Provisional application No. 61/978,011 discloses the use of the polymers in reducing atmospheric ammonia on page 22, item f, and discloses the elected species of polymer in Example 1, pp. 12-12.
Claim Objections
	Claim 1 remains objected to because the term “methyallylsulfonic” in line 9 is misspelling. See, e.g., instant specification p. 49, line 5 and new claim 24, line 2. Appropriate correction is required.
	Claim 24 is objected do because the term “malic” is misspelled. See, e.g., claim 1, line 8. Appropriate correction is required.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11, 14-15 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Effect of a Polymer on Mitigating Ammonia Emission from Liquid Dairy Manure,” Efekat polimera na smanienie emisiie /Poli. tehn. (2013/1), pp. 1-13; of record) in view of SANDERS (US 2008/0173053; published July 2008); MAZO (US 6,515,090; published February 2003); GILL (US 5,047,078; published September 1991); Yunxia et al.1 (“Synthesis and Inhibition Efficiency of a Novel Quadripolymer Inhibitor,” (2007) Chinese Journal of Chemical Engineering Vol. 15, No. 4; pp. 600-605) and KUNIN (US 4,548,717; published October, 1985). 

Applicants Claims
	Applicant claims a method of reducing atmospheric ammonia by applying a polymer composition in an area subject to evolution of ammonia, said polymer composition comprising about 40-80% by weight of  a first tetrapolymer in the form of a partial salt of calcium and about 20% to about 60% by weight of a second tetrapolymer in the form of a partial salt of ammonium, wherein each tetrapolymer has four repeat units randomly distributed along the length of the polymer chain, and wherein each tetrapolymer comprises about 25-50 mole percent maleic repeat units, about 40-60 mole percent itaconic repeat units, about 3-15 mole percent methallylsulfonic repeat units, and about 0.5-8 mole percent allylsulfonic repeat units, wherein a total of all the repeat units in the polymer is taken as 100 mole percent (instant claim 1). 
	Applicants further claim said area being [subject to evolution of ammonia] being a livestock or poultry confinement facility including a manure collection zone, upright walls forming an enclosure, and a roof substantially covering the zone (instant claim 2).
	Applicants election the following species: (a) a polymer comprising 45% maleic subunits, 50% itaconic subunits, 4% methallylsulfonate subunits, and 1% allylsulfonate subunits (instant claim 24); and (b) livestock or poultry confinement facility(instant claim 2).
Claim interpretation: The examiner is interpreting the first tetrapolymer and the second tetrapolymer as being the same tetrapolymer species with the difference being the salt form, that is, the first tetrapolymer being a calcium salt and the second tetrapolymer being an ammonium salt. Regarding claim 22, reciting “a solids content” the instant specification discloses that “When the preferred treating materials comprise calcium and ammonium partial salts of the polymers, it is desirable that the amount of the calcium partial salt polymer is greater than the amount of the ammonium partial salt polymer, on a weight basis. That is, taking the total weight of both polymer salt solids as 100% by weight, the calcium partial salt copolymer solids should be present at a level of from about 50-80% by weight (more preferably from about 55-75% by weight, and most preferably from about 60-65% by weight), and the ammonium partial salt copolymer solids should be present at a level of from about 20-50% by weight (more preferably from about 25-45% by weight, and most preferably from about 35-40% by weight).” Thus, the “solids content” is being interpreted as further limiting the subject matter of claim 1, particularly the limitation “about 40-80% by weight of  a first tetrapolymer in the form of a partial salt of calcium and about 20% to about 60% by weight of a second tetrapolymer in the form of a partial salt of ammonium”.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
3) emissions from manure has been a great interest for academic, regulators, dairy farmers, and the general public. Fresh liquid dairy manure was collected from a dairy central pit. A polymer (MTM™) was tested at five different doses to determine if the polymer had any effects on reducing NH3 emission from the manure.” (abstract). Chen et al. further teaches that “More Than Manure (MTM™), a maleic-itaconic copolymer product, was developed by Specialty Fertilizer Products (Leawood, KS) for improving manure fertilizer use and reducing ammonia emission from manure.” (p. 2, lines 28-30). Chen et al. further teaches that “The polymer had the following physical and chemical properties: - Appearance: light yellow to brown liquid with characteristic light odor; - Chemical Identification: mixture of maleic-itaconic copolymer partial calcium salt and maleic-itaconic copolymer partial ammonium salt, 50% W/W total solids solution in water; - pH 3.4; - Specific gravity: 1.2; - Freezing range: -5°C” [emphasis added] (p. 5, lines 11-18)(instant claims 4, 6, 11 & 13).
	Chen et al. further teaches that “Ammonia volatilization occurs because NH4-N in manure is converted to dissolved NH3 gas, by the reaction:
NH4+-N ↔ NH3 (g) + H+
The reaction produces more NH3 (g) as pH or temperature increases, and as the NH4-N concentration in manure increases. When the temperature is held constant, pH determines the equilibrium between NH4+ and NH3 in aqueous systems. A lower pH results in a lower proportion of aqueous NH3, thus leading to a lower potential of NH3 volatilization. The polymer reduced manure pH at all dose levels tested within the test time period in this study, thus reducing NH3 emission. The polymer may have other mechanisms leading to mitigation of NH3 emission such as ammonium binding and/or biological treatments that assimilate and immobilize volatile N or transform volatile N into non-volatile inorganic N.” (p. 10, first paragraph).
	Chen et al. concludes that “The results obtained from this study have shown that mitigation of NH3 emission from liquid dairy manure can be achieved by using the MTM™ polymer. Developing manure additives that effectively abate NH3 emission from manure could be a key step toward the goal of mitigating NH3 emission. The tested polymer showed average concentration reductions of NH4-N in the extractant were 8.1%, 20.7%, 36.5%, 54.5%, and 88.2% for the polymer Treatments 1 to 5 over the entire test period, respectively. Significant effect on mitigating NH3 emission from liquid dairy manure within 24 hours after applying the polymer was observed. […] The test results have shown that a higher dose of polymer led to a lower manure pH and a lower NH3 emission. Further studies are needed to test if the pH adjustment was the only mechanism for reducing NH3 emission or other effects existed as well.” (pp. 11-12, §Conclusion).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of Chen et al. is that Chen et al. does not expressly teach application of a polymer species that is a tetrapolymer of 45% maleic subunits, 50% itaconic subunits, 4% methallylsulfonate subunits, and 1% allylsulfonate subunits. 
	SANDERS teaches maleic-itaconic polymers as useful for inhibition of nitrification processes when using ammoniacal nitrogen fertilizers such as urea (see whole document). Particularly, SANDERS teaches that “The present invention is broadly concerned with improved, low pH aqueous polymer mixtures containing polymers having anionic (e.g. carboxylate) functional groups, and the use of such mixtures in or with liquid or solid fertilizer materials containing ammoniacal nitrogen, so as to reduce the extent of nitrification of the ammoniacal nitrogen when applied to soils ([0002]). SANDERS further teaches that “Generally, these polymers have a high proportion of anionic functional groups (especially carboxylate groups) and exhibit significant water dispersibilities, and are more preferably soluble in water. Preferred classes of useful polymers include acrylic-, itaconic-, maleic-, sulfonate-, and phosphonate-containing polymers and copolymers, and their metal salts or complexes.” [emphasis added] ([0014]). SANDERS teaches that “These polymeric species should carry sufficient anionic functional groups so that, upon reaction with sufficient quantity of cation (preferably of charge +2 or greater, e.g., 
	SANDERS teaches that the polymers of the invention preferably have a pH up to about 2, more preferably up to about 1 ([0023]).
	SANDERS teaches that the most preferred polymers of the invention are reaction products of maleic acid and itaconic acid monomers ([0026]). SANDERS further teaches that the most preferable metal salts are calcium salts ([0028]). SANDERS does not teach the inclusion of 4% methallylsulfonate subunits, and 1% allylsulfonate subunits.
	SANDERS further teaches that “When ammoniacal nitrogen is added to soil, it is subject to nitrification whereby soil bacteria including nitrosomonas covert the ammonia to nitrate (NO3). Thus, in ammoniacal nitrogen is not immediately taken up by plants, it will soon be converted to nitrate in appropriate soils and be subject to losses from leaching or volatilization.” [emphasis added] ([0005]). SANDERS teaches calcium salts are preferable ([0028]) and that the polymers of US 6,515,090 (MAZO) teach such polymers. The examiner notes that one of ordinary skill in the art would have recognized that, in the context of the SANDERS disclosure, loss by 3 plays a role in the formation of ammonium sulfate […] which has been a serious concern for causing respiratory diseases at higher concentrations […].”). Accordingly, one of ordinary skill in the art would have sought to prevent both leaching an volatilization, as suggested by SANDERS.
	MAZO teaches polymers consistent with those taught by SANDERS, and particularly teaches a test of nitrogen volatilization including two polymers: “There were two polymers tested, one which was 50% calcium and 50% hydrogen saturated and the other was 100% calcium saturated. Each of these polymer mixtures were compared to an untreated area. Soil samples were taken and cumulative nitrogen losses were determined after 16 days. […] Untreated urea lost 37.4% of its total nitrogen. The polymers, calcium/hydrogen mixtures and calcium alone, lost only 20.6% and 19.5% respectively. Unexpectedly, the polymer combination 
	As discussed above, SANDERS clearly teaches that “Preferred classes of useful polymers include acrylic-, itaconic-, maleic-, sulfonate-, and phosphonate-containing polymers and copolymers, and their metal salts or complexes.” Thus, SANDERS expressly teaches inclusion of sulfonate functional groups. KUNIN is cited as teaching that “It is well known that strongly acidic cation exchange resins can effectively remove ammonia from water at both high and low concentrations.” (col. 4, line 64-66) and that sulfonate groups are strongly acidic (col. 4, lines 47-49), and Yunxia et al. as teaching a novel quadripolymer scale inhibitor including sulfonate groups, and particularly that “the dissolution rate of precipitation may be reduced by the interaction between strong acid and weak acid radicals in low concentration” and “With increase of scale inhibitor concentration, molecular chain gets extended by the good affinity between sulfonic group and water, so high inhibition efficiency can be obtained.” (p. 100, col. 1, lines 19-26). Thus, while the teaching in SANDERS clearly implies the addition of sulfonate groups, KUNIN teaches that strongly acidic groups such as sulfonate would have been expected to “effectively remove ammonia from water”, and Yunxia et al. suggests that the sulfonate group would increase affinity for water molecules and thus increase solubility of the polymers noting that SANDERS teaches “The polymers have 
	GILL teaches traditional scale inhibitors as fertilizer enhancers (see whole document) including compounds that increase the availability of cations in the soil or in the fertilizer which are useful as plant nutrients (col. 2, lines 45-61). And particularly, GILL teaches that “The scale inhibitors of the instant invention, when added to fertilizers, inhibit the precipitation of insoluble inorganic salts which occurs when the fertilizer dissolves in water, from irrigation or rain, and contacts ions present in the soil. By inhibiting precipitation of these insoluble salts, more fertilizer becomes available to the plants. Additionally, other nutrients, such as zinc ions, become available to the plants.” (col. 2, lines 27-35).
	GILL teaches that the term “scale inhibiting compound” is any compound which inhibits the precipitation of scale forming salts in aqueous systems. Scale forming salts include […] calcium carbonate, calcium sulfate, calcium phosphate, calcium phosphonate, calcium oxalate, calcium fluoride, barium sulfate and magnesium salts.” (col. 1, lines 16-22). GILL teaches the “preferred scale inhibitors water soluble and include those selected from the group consisting of phosphonates, ally sulfonic acid and methallyl sulfonic acid (instant claim 20)(col. 3, lines 38-39; col. 4, lines 13-20).
	Regarding the tetrapolymer species including 45% maleic subunits, 50% itaconic subunits, 4% methallylsulfonate subunits, and 1% allylsulfonate subunits, the references do not expressly teach this polymer species. GILL teaches the inclusion of (i) acrylic acid and (ii) 2-acrylamido-2-methylpropyl sulfonic acid (AMPS) in a monomer weight ratio of 50:1 to 1:50 (col. 4, lines 21-27), wherein the species of (i) include maleic acid and itaconic acid (col. 3, lines 24-26), and the species of (ii) include allylsulfonic acid and methallylsulfonic acid (col. 4, lines 13-18). The claimed amount of 95 mole percent of species (i) to 5 mole percent of species (ii) is within the range of 50(i):1(ii) (i.e. equivalent to 100(i):2(ii)) to 1(i):50(ii) (i.e. equivalent to 2(ii):100(i)), as the minimum of the species (ii) relative to the species (i) is 2 per 100 moles based on weight. Thus, the claimed amounts overlap with the amounts taught by GILL (MPEP §2144.05-I “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”).
prima facie obvious to optimize within the range taught by GILL to produce the best possible fertilizer enhancer consistent with the teachings of Chen et al. (MPEP §2144.05-II). Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for a skilled artisan to determine the optimal amount of each ingredient to add in order to best achieve fertilizer enhancer composition. Thus, in the absence of some demonstration of unexpected results from the claimed tetrapolymer species, this optimization of ingredients would have been obvious at the time of Applicant’s claimed invention.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a method for the reduction of ammonia evolution in an area in which animals dairy manure containment facilities by application of a mixture of maleic-itaconic copolymer partial calcium salt and maleic-itaconic copolymer partial ammonium salt, 50% prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that animal manures are used as fertilizers, for example, Chen et al. teaches that “More Than Manure […] , a maleic-itaconic copolymer product, was developed by […] for improving manure fertilizer use […]”). Thus the teaching of SANDERS that their invention includes “the use of such mixtures in or with liquid or solid fertilizer materials containing ammoniacal nitrogen, so as to reduce the extent of nitrification of the ammoniacal nitrogen when applied to soils” ([0002]), would have reasonably suggested to one of ordinary skill to apply the compositions of SANDERS to manures which are liquid or solid fertilizer materials containing ammoniacal nitrogen. And furthermore, that the modification with sulfonate groups would have reasonably increased the cation binding capacity where GILL teaches cations as particularly preferable fertilizer components (i.e. a fertilizer enhancer) (useful as plant nutrients) (col. 2, lines 60-61).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 01/19/2021 have been fully considered but they are not convincing.
	Applicants argue “that the references cited by the Examiner alone or in combination do not teach or suggest a polymer composition comprising about 40%-80% by weight of a first tetrapolymer in the form of a partial salt of calcium and about 20% to about 60% by weight of a second tetrapolymer in the form of a partial 
	In response the examiner cites the Safety Data Sheet (Issued 20-MAR-2015) for MTM™ indicating that:

    PNG
    media_image1.png
    252
    1013
    media_image1.png
    Greyscale

Thus, while the product MTM™ inherently includes a partial calcium salt and a partial ammonium salt the manufacture has not expressly disclosed the content though this would have been easily discovered given the appropriate laboratory facilities/equipment. However, Chen et al. is directed at reducing ammonia (NH3) emissions from manure using a mixture of maleic-itaconic copolymer partial calcium salt and maleic-itaconic copolymer partial ammonium salt, 50% W/W total 
	Furthermore, MAZO teaches that their biodegradable polymers include “salts of the polymers (e.g. ammonium salt forms of the polymer)” and further teaches a 50% calcium salt of their polymers (Example 24), a teaching that overlaps with “about 40-80% of a first tetrapolymer in the form of a partial salt of calcium” and, taken with the teaching of Chen et al. of a maleic-itaconic copolymer partial calcium salt and maleic-itaconic copolymer partial ammonium salt would have reasonably suggested at least suggested a 50% calcium salt of maleic-itaconic copolymer with a 50% ammonium salt of maleic-itaconic copolymer (MPEP §2144.05-I).
	Applicants argue that “A skilled artisan would not be motivated to combine references Chen, Sanders, and Mazo as alleged by the Examiner” (p. 7, item IV). And particularly that “A skilled artisan would have recognized that the loss of ammonical nitrogen, such as urea, by leaching or volatilization would also result in the loss of ammonical nitrogen as a fertilizer to plants.” And that “because the end result is the same for each reference, the combination of references would have bene 
	In response the examiner argues that the common thread among Chen et al., SANDERS and MAZO is that the references all teach or suggest maleic-itaconic polymers useful in the agricultural field, Chen et al. teaching their MTM™ maleic-

    PNG
    media_image2.png
    245
    631
    media_image2.png
    Greyscale

Additionally, SANDERS and MAZO share two common inventors (John Larry Sanders and Grigory Mazo), thus the combination of SANDERS and MAZO is suggested by the references themselves. Furthermore, given than Chen et al., SANDERS and MAZO each expressly teach itaconic-maleic polymers useful for agricultural products including reducing atmospheric ammonia. 
	Applicants further criticize MAZO as teaching structurally different anionic polymers (p. 9, 2nd paragraph).
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thus, while MAZO does not expressly teach an example including a copolymer produced using itaconic and maleic anhydride (suggested not expressly taught), the combination clearly suggests this feature.
nd paragraph).
	In response the examiner first notes that the examiner is reading “Exhibit A” as the non-patent literature document (Savz-Cobena et al.; “Effect of water addition and the urease inhibitor NBPT on the abatement of ammonia emission from surface applied urea,” 2011, ELSEVIER, Atmospheric Environment, Vol. 45, pp. 1517-1524) where Applicants have sited the abstract only. The examiner provides a full copy for the record, and notes that Savz-Cobena et al. expressly teaches that “We must be cautious in extrapolating the results from this study, pertaining to the specific soil and micrometereological conditions (e.g. soil pH, temperature and moisture), to other conditions.” Further, Savz-Cobena et al. teaches the soil pH of their plot was 5.3 which is much lower than 6.5 in the SANDERS Example.
	The examiner further notes that Gay et al. (of record as cited by Applicants on the IDS dated 03/14/2017, p. 12 of 13, row 1) teaches that: “The effect of pH on the 

    PNG
    media_image3.png
    681
    713
    media_image3.png
    Greyscale

Thus, at a pH of 5.8 (Savz-Cobena et al.) or a pH of 6.5 (SANDERS) the pH appears to greatly favor inhibition of ammonia (NH3). This is consistent with the teaching of 4-N in manure is converted to dissolved NH3 gas, by the reaction:
NH4+-N ↔ NH3 (g) + H+
The reaction produces more NH3 (g) as pH or temperature increases, and as the NH4-N concentration in manure increases. When the temperature is held constant, pH determines the equilibrium between NH4+ and NH3 in aqueous systems. A lower pH results in a lower proportion of aqueous NH3, thus leading to a lower potential of NH3 volatilization. The polymer reduced manure pH at all dose levels tested within the test time period in this study, thus reducing NH3 emission. The polymer may have other mechanisms leading to mitigation of NH3 emission such as ammonium binding and/or biological treatments that assimilate and immobilize volatile N or transform volatile N into non-volatile inorganic N.” (p. 10, first paragraph).
	Applicants further argue that “Although the polymer compositions disclosed in Chen and Sanders are similar, as already stated above, they are directed towards inhibiting different processes (inhibition of urease enzymes vs. nitrification enzymes). A skilled artisan would recognize that any structural changes made to either polymer composition can result in changes to their efficacy to inhibit the enzymatic processes discussed above.” (p. 11, 3rd paragraph). And that “A skilled artisan would therefore not be motivated to modify the polymer compositions 
	In response the examiner argues that Chen et al. does not teach their polymers as urease inhibitors. As detailed above, Chen et al. teaches the primary mechanism of action is the lower pH, and that “The polymer may have other mechanisms leading to mitigation of NH3 emission such as ammonium binding and/or biological treatments that assimilate and immobilize volatile N or transform volatile N into non-volatile inorganic N.” However, Chen et al. does not expressly teach their polymers an urease inhibitors.
	Applicants further argue that “A skilled artisan would not be motivated to combine references Chen, Sanders, Mazo, and Gill in the manner as alleged by the Examiner.” (p. 12, item V). And particularly that “a skilled artisan would not be motivated to modify the polymer composition of Chen because Chen does not teach or suggest that any improvements of the disclosed polymer compositions are necessary. Thus, a skilled artisan is provided with no motivation to introduce any th paragraph).
	In response the examiner argues that SANDERS clearly teaches that “Preferred classes of useful polymers include acrylic-, itaconic-, maleic-, sulfonate-, and phosphonate-containing polymers and copolymers, and their metal salts or complexes.” Thus, SANDERS expressly teaches inclusion of sulfonate functional groups. KUNIN is cited as teaching that “It is well known that strongly acidic cation exchange resins can effectively remove ammonia from water at both high and low concentrations.” (col. 4, line 64-66) and that sulfonate groups are strongly acidic (col. 4, lines 47-49), and Yunxia et al. is cited as teaching a novel quadripolymer scale inhibitor including sulfonate groups, and particularly that “the dissolution rate of precipitation may be reduced by the interaction between strong acid and weak acid radicals in low concentration” and “With increase of scale inhibitor concentration, molecular chain gets extended by the good affinity between sulfonic group and water, so high inhibition efficiency can be obtained.” (p. 100, col. 1, lines 19-26). Thus, while the teaching in SANDERS clearly implies the addition of sulfonate groups, KUNIN teaches that strongly acidic groups such as sulfonate would have been expected to “effectively remove ammonia from water”, and Yunxia et al. suggests that the sulfonate group would increase affinity for water molecules and thus increase solubility of the polymers noting that SANDERS teaches “The 
	Applicants further argue that “Second, even if for some reason a skilled artisan was motivated to modify Chen's polymer composition for improving urease enzyme inhibition properties, a skilled artisan would not consider the teachings of Sanders for reasons as already stated above […].” And that “Third, the Examiner has provided no rationale or motivation as to why a skilled person in the art would consider modifying Chen's polymer composition with one or more sulfonate groups.” (p. 12, last paragraph through p. 13, 2nd paragraph).
	In response, the examiner has addressed Applicants arguments directed SANDERS above, and the examiner has provide a more explicit rationale above as well.
	Applicants further argue that there are a large number of possible combinations (p. 14-15), and “As such, the above calculations show that a skilled artisan would have to prepare at least 120 polymers in order to arrive at the claimed tetrapolymer.” (p. 15, lines 9-11). And that “Sanders and Gill provide no guidance as to the amounts of each subunit present in the tetrapolymer.” (p. 16, first full paragraph). And that “Applicant submits that in order to arrive at the relative nd paragraph).
	 In response to the number of possible combinations, the examiner argues that the specific combination of features claimed is disclosed within the broad genera of polymers for agricultural uses such as reducing atmospheric ammonia, and scale inhibitors taught by GILL but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select this specific combination of variables, anticipation cannot be found.
	That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
	Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected various combinations of polymers for agricultural uses such as reducing atmospheric ammonia, and scale inhibitors taught from within the disclosure of GILL to arrive at compositions “yielding no more than one would expect from such an arrangement”.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-4, 8-11, 14-15 and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent No. 9,145,340 (hereafter ‘340) in view of GILL; Yunxia et al. and KUNIN.
	Instant claim 1is discussed above.
	Claim 1 of ‘340 recites a method of treating a livestock or poultry confinement facility to reduce and mitigate the effects of gaseous ammonia within the facility, said facility having a manure collection zone, upright walls forming an enclosure, and a roof substantially covering said zone, said method comprising the step of applying a treatment material to said manure within said zone in an amount of from about 0.0005-3 gallons of said material per ton of manure and effective to lower the concentration of gaseous ammonia within said facility, said material comprising an aqueous mixture including a partial calcium salt of a maleic-itaconic copolymer and a partial ammonium salt of a maleic-itaconic copolymer, said material having a pH of from about 1-5 and a specific gravity of from about 1.1-1.4, with a single treatment of said material serving to maintain at least about a 30% gaseous ammonia reduction from said collection zone for a period of at least about 14 days.
	The difference between the instantly rejected claims and the claims of ‘340 is that the claim of ‘340 do not expressly claim the terpolymer species including 45% maleic subunits, 50% itaconic subunits, 4% methallylsulfonate subunits, and 1% allylsulfonate subunits.
	KUNIN is cited as teaching that “It is well known that strongly acidic cation exchange resins can effectively remove ammonia from water at both high and low concentrations.” (col. 4, line 64-66) and that sulfonate groups are strongly acidic (col. 4, lines 47-49), and Yunxia et al. as teaching a novel quadripolymer scale 
	GILL teaches traditional scale inhibitors as fertilizer enhancers (see whole document) including compounds that increase the availability of cations in the soil or in the fertilizer which are useful as plant nutrients, as discussed above and incorporated herein by reference. GILL does not expressly teach the amounts of each polymer species, however the amounts of specific ingredients in a composition are clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for a skilled artisan to determine the optimal amount of each ingredient to add in order to best achieve suppression of ammonia odors from animal waste and reduce the extent of nitrification of the ammoniacal nitrogen in the animal waste. Thus, in the absence of some demonstration of unexpected results from the claimed terpolymer species, this 
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of ‘340 because GILL teaches the use of sulfonate polymers in combination with maleic acid polymers to increase the availability of cations in the soil or in the fertilizer which are useful as plant nutrients. The skilled artisan would have been motivated to modify the claims of ‘340 and produce the instantly rejected claim to optimize the suppression of ammonia odors from the animal waste and increase the availability of cations for use of the waste as fertilizer. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because it would have required no more than an ordinary level of skill in the art to which the invention pertains to produce a terpolymer of maleic-itaconic-allyl-methallylsulfonic acid in accordance with the teaching of GILL.
	Claims 1-4, 8-11, 14-15 and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent No. 9,738,565 (hereafter ‘565) in view of GILL; Yunxia et al. and KUNIN.
	Instant claim 1is discussed above.
	Claim 1 of ‘565 recites a method of treating a livestock or poultry confinement facility to reduce and mitigate the effects of gaseous ammonia within the facility, said facility having a manure collection zone, upright walls forming an enclosure, and a roof substantially covering said zone, said method comprising the step of applying a treatment material to said manure within said zone in an amount of from 
		The difference between the instantly rejected claims and the claims of ‘565 is that the claim of ‘565 do not expressly claim the terpolymer species including 45% maleic subunits, 50% itaconic subunits, 4% methallylsulfonate subunits, and 1% allylsulfonate subunits.
	KUNIN is cited as teaching that “It is well known that strongly acidic cation exchange resins can effectively remove ammonia from water at both high and low concentrations.” (col. 4, line 64-66) and that sulfonate groups are strongly acidic (col. 4, lines 47-49), and Yunxia et al. as teaching a novel quadripolymer scale inhibitor including sulfonate groups, and particularly that “the dissolution rate of precipitation may be reduced by the interaction between strong acid and weak acid radicals in low concentration” and “With increase of scale inhibitor concentration, molecular chain gets extended by the good affinity between sulfonic group and water, so high inhibition efficiency can be obtained.” (p. 100, col. 1, lines 19-26). KUNIN teaches that strongly acidic groups such as sulfonate would have been expected to “effectively remove ammonia from water”, and Yunxia et al. suggests that the sulfonate group would increase affinity for water molecules and thus increase solubility of the polymers of ‘565. Sulfonate being an anionic group that, as suggested by Yunxia et al., increases water solubility. Thus, one of ordinary skill in the art would have been motivated to select include sulfonate groups in order to (1) effectively remove ammonia from water as suggested by KUNIN, and (2) improved water dispersibility as suggested by Yunxia et al.
	GILL teaches traditional scale inhibitors as fertilizer enhancers (see whole document) including compounds that increase the availability of cations in the soil 
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of ‘565 because GILL teaches the use of sulfonate polymers in combination with maleic acid polymers to increase the availability of cations in the soil or in the fertilizer which are useful as plant nutrients. The skilled artisan would have been motivated to modify the claims of ‘565 and produce the instantly rejected claim to optimize the suppression of ammonia odors from the animal waste and increase the availability of cations for use of the waste as fertilizer. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because it would have required no more than an ordinary level of skill in the art to which the invention pertains to produce a terpolymer of maleic-itaconic-allyl-methallylsulfonic acid in accordance with the teaching of GILL.
	Claims1-4, 8-11, 14-15 and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Patent No. 9,961,922 (hereafter ‘922) in view of GILL; Yunxia et al. and KUNIN.
	Instant claim 1is discussed above.
	Claim 1 of ‘922 recites a method of reducing volatized ammonia derived from the excrement of animals, comprising the step of feeding the animals a feed product, said feed product comprising quantities of feed ingredients and an amount of a feed amendment including a partial calcium salt of a maleic-itaconic copolymer, and a partial ammonia salt of a maleic-itaconic copolymer, said amount of said amendment sufficient to reduce volatized ammonia derived from the excrement of the animal feed the animal feed product.
		The difference between the instantly rejected claims and the claims of ‘922 is that the claim of ‘922 do not expressly claim the terpolymer species including 45% maleic subunits, 50% itaconic subunits, 4% methallylsulfonate subunits, and 1% allylsulfonate subunits.
	KUNIN is cited as teaching that “It is well known that strongly acidic cation exchange resins can effectively remove ammonia from water at both high and low concentrations.” (col. 4, line 64-66) and that sulfonate groups are strongly acidic (col. 4, lines 47-49), and Yunxia et al. as teaching a novel quadripolymer scale inhibitor including sulfonate groups, and particularly that “the dissolution rate of precipitation may be reduced by the interaction between strong acid and weak acid radicals in low concentration” and “With increase of scale inhibitor concentration, molecular chain gets extended by the good affinity between sulfonic group and water, so high inhibition efficiency can be obtained.” (p. 100, col. 1, lines 19-26). 
	GILL teaches traditional scale inhibitors as fertilizer enhancers (see whole document) including compounds that increase the availability of cations in the soil or in the fertilizer which are useful as plant nutrients, as discussed above and incorporated herein by reference. GILL does not expressly teach the amounts of each polymer species, however the amounts of specific ingredients in a composition are clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for a skilled artisan to determine the optimal amount of each ingredient to add in order to best achieve suppression of ammonia odors from animal waste and reduce the extent of nitrification of the ammoniacal nitrogen in the animal waste. Thus, in the absence of some demonstration of unexpected results from the claimed terpolymer species, this optimization of ingredients would have been obvious at the time of Applicant’s claimed invention.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of ‘922 because GILL teaches the use of sulfonate polymers in combination with maleic acid polymers to increase the availability of cations in the soil or in the 
Response to Arguments:
	Applicant's arguments filed 01/19/2021 have been fully considered but they are not convincing. Applicants arguments over the obviousness rejection have been addressed above and are not repeated here but incorporate where relevant.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prokop et al. (“Sorption of Gaseous Ammonia on Sulfonated Macroreticular Ion Exchangers,” 1974, John Wiley & Sons; Journal of Polymer Science: Polymer Chemistry Edition, Vol. 12, pp. 2535-2543) is cited as teaching sulfonate functional groups as sorbing gaseous ammonia (see whole document).
	Claims 1-4, 8-11, 14-15 and 22-24  are pending and have been examined on the merits. Claims 1 and 24 are objected for misspelled words. Claims 1-4, 8-11, 14-15 and 22-24 are rejected under 35 U.S.C. 103; and claims are rejected based upon .
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619     


/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                                           



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Of record as cited by Applicants on the IDS dated 03/14/2017, p. 13 of 13, last row (cited as Zhang et al.).